Case: 15-11226      Document: 00513550279         Page: 1    Date Filed: 06/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-11226
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRIAN HARRIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:15-CR-151-11


Before STEWART, Chief Judge, and DAVIS and GRAVES, Circuit Judges.
PER CURIAM: *
       Brian Harris appeals his sentence of 151 months of imprisonment for
conspiracy to possess with intent to distribute at least 50 grams of a mixture
or substance containing a detectable amount of methamphetamine in violation
of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1) and (b)(1)(B). He argues that the
district court erred in refusing to grant a mitigating role reduction under
U.S.S.G. § 3B1.2.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11226     Document: 00513550279       Page: 2      Date Filed: 06/16/2016


                                   No. 15-11226

      This court reviews the district court’s interpretation and application of
the Sentencing Guidelines de novo and examines its factual findings for clear
error. United States v. Caldwell, 448 F.3d 287, 290 (5th Cir. 2006). In deciding
whether an adjustment under the Guidelines should apply, a district court may
draw reasonable inferences from the facts, and these inferences are findings of
fact that are reviewed for clear error. Id. A factual finding is clearly erroneous
if it is not plausible in light of the record as a whole. Id.
      Harris argues that the district court erred in denying him a mitigating
role reduction given the amended Guideline commentary for § 3B1.2. While
the 2015 amendments gave additional guidance to district courts in applying
the mitigating role adjustment, they did not, as the Government points out,
change the overarching consideration when determining whether to apply
§ 3B1.2, that is, whether the defendant is “substantially less culpable than the
average defendant?” See 3B1.2, comment. (n.3A).
      Here, the district court correctly assessed Harris’s role in the offense.
The district court observed that “in many respects that [Harris] operated his
own network for the−whatever period of time he got back into the drug
business. . . .” Harris had multiple ties to the organization as evidenced by his
numerous sources of supply; he obtained methamphetamine from at least
seven of his coconspirators.     The court also noted that Harris “served as
protection” for one of his coconspirators during drug sales. Although Harris
dealt in smaller quantities of methamphetamine than most of his
coconspirators and was not a supplier himself, he was held responsible for the
distribution of over four kilograms of the drug in less than eight months and
was correctly classified as playing an average role in the conspiracy.




                                         2
    Case: 15-11226    Document: 00513550279    Page: 3   Date Filed: 06/16/2016


                                No. 15-11226

      Based on the foregoing facts, the district court’s determination that
Harris was not entitled to a § 3B1.2(b) reduction was plausible in light of the
record and was not clearly erroneous. See Caldwell, 448 F.3d at 290.
      For the forgoing reasons, we AFFIRM.




                                      3